DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status
This Office Action is in response to the remarks and amendments filed on 7/27/2022.  The objections to the specification have been withdrawn. Claims 1-3, 9, 21-25, 28-30 remain pending for consideration on the merits.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/27/2022 has been entered. 
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “adjustable valve”, “drain openings” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 9, 21-25, 28-30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In claim 1, applicant has added the limitation “the discharge nozzles configured to receive ice-slurry from the ice-slurry bath alone in one mode and from both the ice-slurry bath and ice-making machine in an ice-fraction adjustment mode and to discharge the received ice-slurry in parallel”.  Paragraph 0057 of the published application provides the sensor 130 continuously communicates sensor data to the master controller which in turn monitors the ice-fraction of the ice-slurry bath 120 in the bottom of tank 110. Once the master controller detects that the ice fraction of the ice-slurry bath 120 in the tank 110 has dropped below a threshold level, the master controller provides an output signal which is used to control operation of the ice-making machine 160 so that ice-slurry is added to the circulation loop 170 thereby to increase the ice fraction of the ice-slurry bath 120 until it reaches the desired level. By controlling the ice fraction of the ice-slurry bath, the temperature of the ice-slurry bath is maintained and consequently the desired temperature of the temperature sensitive products P is achieved. There is nothing in the originally filed claims, specification or drawings to support this newly added limitation of “the discharge nozzles configured to receive ice-slurry from the ice-slurry bath alone in one mode and from both the ice-slurry bath and ice-making machine in an ice-fraction adjustment mode”.   Thus, the newly added limitation is deemed to be NEW MATTER.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 9, 21-25, 28-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, claim 1 recites “the discharge nozzles configured to receive ice-slurry from the ice-slurry bath alone in one mode and from both the ice-slurry bath and ice-making machine in an ice-fraction adjustment mode and to discharge the received ice-slurry in parallel”.  Paragraph 0057 of the published application provides the sensor 130 continuously communicates sensor data to the master controller which in turn monitors the ice-fraction of the ice-slurry bath 120 in the bottom of tank 110. Once the master controller detects that the ice fraction of the ice-slurry bath 120 in the tank 110 has dropped below a threshold level, the master controller provides an output signal which is used to control operation of the ice-making machine 160 so that ice-slurry is added to the circulation loop 170 thereby to increase the ice fraction of the ice-slurry bath 120 until it reaches the desired level. By controlling the ice fraction of the ice-slurry bath, the temperature of the ice-slurry bath is maintained and consequently the desired temperature of the temperature sensitive products P is achieved. It is unclear how the nozzles are “configured to receive ice-slurry from the ice-slurry bath alone in one mode and from both the ice-slurry bath and ice-making machine in an ice-fraction adjustment mode”.  The specification fails to describe any modes of operation.  Since there is no way of determining what are the metes and bounds of the claim, as best understood, if the prior art comprises the claimed structure, it will be presumed that the system can operate as intended (in the different modes).
The term “generally equally spaced” in claim 1 is a relative term which renders the claim indefinite. The term “generally” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
The term “generally constant speed” in claim 30 is a relative term which renders the claim indefinite. The term “generally” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claims 2-3, 9, 21-25, 28-29 are rejected based on dependency from a rejected claim.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1-2, 13-14, 21-25, 28, 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goldstein (US 20150204596) in view of Appolonia (US 5522227).
Regarding claim 1, Goldstein teaches an apparatus (Fig. 7) for cooling temperature sensitive products (680) comprising: an ice-making machine (ice-making machine, paragraph 0003) configured to produce an ice-slurry (paragraph 0003-005, 0065-0067); an ice-slurry bath (642); a plurality of discharge nozzles (650a) in fluid communication with the ice-making machine and the ice-slurry bath (paragraph 0043, 0056, 0065-0067), the discharge nozzles configured to receive ice-slurry from the ice-slurry bath alone in one mode and from both the ice-slurry bath and ice-making machine in an ice-fraction adjustment mode (one of ordinary skill in the art would recognize the sensors described in paragraph 0043 and 0053 describing the ice fraction of each ice slurry bath 342 is adjusted to meet specific cooling and heat transfer requirements by monitoring the ice fraction of the ice slurry bath in each tank using for example sensors of the type described above and introducing ice into the ice slurry baths when appropriate are capable of being applied to tank 640 to supply ice slurry from the bath or from the ice slurry bath and the ice-making equipment) and to discharge the received ice-slurry in parallel (Fig. 7, paragraph 0065-0067); and at least one conveyor (conveyer, paragraph 0067) extending over the ice-slurry bath (foodstuff 680 is suspended in the tank 640 above the ice slurry bath 642, paragraph 0066) and such that the temperature sensitive products are exposed to the ice-slurry discharged by the discharge nozzles (paragraph 0065-0067).
Goldstein teaches the invention as described above but fails to explicitly teach a plurality of spaced, overhead nozzles and the conveyor configured to convey temperature sensitive products through the apparatus beneath the discharge nozzles.
However, Appolonia teaches a plurality of spaced, overhead nozzles (68) and a conveyor (20) configured to convey temperature sensitive products through the apparatus beneath the discharge nozzles (6, 8, 10, 12, Fig. 1) to provide more efficient freezing and better separation of the individual pieces of food.
Therefore, it would have been obvious to a person skilled in the art at the time of the invention to modify the apparatus of Goldstein to include a plurality of spaced, overhead nozzles and the conveyor configured to convey temperature sensitive products through the apparatus beneath the discharge nozzles in view of the teachings of Appolonia to provide more efficient freezing and better separation of the individual pieces of food. 
Regarding claim 2, the combined teachings teaches a plurality of containers (680 of Goldstein) movable along said at least one conveyor, each of said containers dimensioned to receive a predefined number of temperature sensitive products and ice-slurry discharged by one of said discharge nozzles (ice slurry flows into the containers 210 through the perforations therein until the containers are flooded with ice slurry, paragraph 0044, Abstract of Goldstein). 
Regarding claim 21, the combined teachings teaches a circulation loop (pump 676 has its inlet coupled to a drain at the bottom of the tank 640 and its outlet coupled to the nozzle assemblies 650 of Goldstein) in fluid communication with the ice-slurry bath and the ice-making machine (paragraph 0044, 0065-0067 of Goldstein), the circulation loop configured to receive configured to receive ice-slurry from the ice-slurry bath alone in one mode and from both the ice-slurry bath and ice-making machine in an ice-fraction adjustment mode (one of ordinary skill in the art would recognize the sensors described in paragraph 0043 and 0056 describing the ice fraction of each ice slurry bath 342 is adjusted to meet specific cooling and heat transfer requirements by monitoring the ice fraction of the ice slurry bath in each tank using for example sensors of the type described above and introducing ice into the ice slurry baths when appropriate are capable of being applied to tank 640 to supply ice slurry from the bath or from the ice slurry bath and the ice-making equipment of Goldstein) and to deliver the ice-slurry to the discharge nozzles in parallel (Fig. 7 of Goldstein).  
Regarding claim 22, the combined teachings teaches the circulation loop is configured to receive ice-slurry from both the ice-slurry bath and the ice-making machine  (paragraph 0044, 0065-0067 of Goldstein) when an ice-fraction of ice- slurry within the ice-slurry bath falls below a threshold level (to increase the ice fraction until it reaches the desired level, paragraph 0044 of Goldstein).  
Regarding claim 23, the combined teachings teaches a sensor (258 of Goldstein, 72, 74 of Appolonia) within the ice-slurry bath to monitor the ice-fraction of the ice-slurry bath (paragraph 0044, 0052 of Goldstein).  
Regarding claim 24, the combined teachings teaches a tank (640 of Goldstein) containing the ice-slurry bath and accommodating the discharge nozzles, the at least one conveyor extending through the tank (Fig. 1 of Appolonia).  
Regarding claim 25, the combined teachings teach the invention as described above but fail to explicitly teach wherein the discharge nozzles are configured to discharge ice-slurry at a same rate.   However, regarding limitations recited in claim 25, which are directed to a manner of operating, it is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  Further, it has been held that process limitations do not have patentable weight in an apparatus claim.  See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.”
Regarding claim 28, the combined teachings teaches the discharge nozzles comprises an adjustable valve (66 of Appolonia) but fails to explicitly teach each of the discharge nozzles comprises an adjustable valve.
However,, Applicant has not disclosed that having each of the discharge nozzles comprises an adjustable valve does anything more than produce the predictable result of to control the amount of ice slurry provided to the nozzles. Since it has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced, see MPEP 2144.04 VI. B, it would have been obvious to one having ordinary skill in the art at the time the invention was made, to modify each of the discharge nozzles comprises an adjustable valve of Appolonia and meet the claimed limitations in order to provide the predictable results of controlling the amount of ice slurry provided to the nozzles.
Regarding claim 30, the combined teachings teach the invention as described above but fails to explicitly teach the at least one conveyor is configured to convey the temperature sensitive products through the apparatus at a constant speed.
However, recite the limitation “l the at least one conveyor is configured to convey the temperature sensitive products through the apparatus at a constant speed”, which is a subjective limitation.  The specification does not provide any standard for determining the scope of “constant” because it requires a comparison with other similar structures.  Some objective standard must be provided in order to allow the public to determine the scope of the claim.  A claim that requires the exercise of subjective judgments without restriction renders the claim indefinite. In re Musgrave, 431 F.2d 882, 893 (CCPA 1970). Claim scope cannot depend solely on the unrestrained, subjective opinion of a particular individual purported to be practicing the invention. Datamize LLC v. Plumtree Software, Inc., 417 F.3d 1342, 1350, 75 USPQ2d 1801, 1807 (Fed. Cir. 2005).  The applicant may overcome the rejection by providing evidence that the meaning of the term can be ascertained by one having ordinary skill in the art or by amending the claim to remove the subjective limitation.  See MPEP 2173.05(b) III.  For the purposes of examination, this limitation will be interpreted as functional language, where if the structure recited in the reference is substantially identical to that of the claims, the structure would be capable of conveying the temperature sensitive products through the apparatus at a constant speed.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goldstein in view of Appolonia.
Regarding claim 3, the combined teachings teach the invention as described above but fails to explicitly teach the predefined number of temperature sensitive products is between sixty and eighty.
However, Goldstein does however disclose/teach perforated containers filled with foodstuffs (paragraph 0044). Therefore, the predefined number of temperature sensitive products is between sixty and eighty is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is sixty to eighty temperature sensitive products. Therefore, since the general conditions of the claim, i.e. a container dimensioned to receive a predefined number of temperature sensitive products, were disclosed in the prior art by illustrating a container capable of holding sixty to eighty temperature sensitive products, it is not inventive to discover the optimum workable range or value by routine experimentation, and it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify Goldstein by employing to hold sixty to eighty temperature sensitive products.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goldstein in view of Appolonia and in further view of Caracciolo Jr et al (US 5879732).
Regarding claim 9, the combined teachings teach the invention as described above but fails to explicitly teach the temperature sensitive products are poultry comprising an open cavity.
However, Caracciolo teaches the temperature sensitive products are poultry comprising an open cavity (internal cavity of the carcasses, Col. 13, lines 41-52) to efficiently cool chicken carcasses. 
Therefore, it would have been obvious to a person skilled in the art at the time of the invention to modify the apparatus of the combined teachings to include the temperature sensitive products are poultry comprising an open cavity in view of the teachings of Caracciolo to efficiently cool chicken carcasses. 
Claim 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goldstein in view of Appolonia and in further view of Burns (US 4249388).
Regarding claim 29, the combined teachings teach the invention as described above but fails to explicitly teach wherein the at least one conveyor has drain openings therein to permit ice-slurry discharged by the discharge nozzles to pass through the at least one conveyor and return to the ice-slurry bath.
However, Burns teaches the at least one conveyor (21) has drain openings (wire mesh belt, Col. 2, lines 53-55)  therein to permit ice-slurry discharged by the discharge nozzles to pass through the at least one conveyor and return to the ice-slurry bath (26) to efficiently recirculate excess water and ice.
Therefore, it would have been obvious to a person skilled in the art at the time of the invention to modify the apparatus of the combined teachings to include the at least one conveyor has drain openings therein to permit ice-slurry discharged by the discharge nozzles to pass through the at least one conveyor and return to the ice-slurry bath in view of the teachings of Burns to efficiently recirculate excess water and ice. 
Response to Arguments
Applicant's arguments filed in the reply have been fully considered but they are not persuasive. 
In response to applicant’s arguments that Goldstein does not teach “delivering ice-slurry from both the ice-slurry bath and the ice-making machine to the discharge nozzles. The discharge nozzles of Goldstein only receive ice-slurry from the ice-slurry bath”, the Examiner disagrees. Goldstein describes in paragraph 0043 the sensor 158 detects that the ice fraction of the ice slurry bath in the tank 152 has dropped below a threshold level, the sensor provides an output signal which is used to control operation of ice-making equipment so that ice crystals are added to the ice slurry bath 154 thereby to increase the ice fraction until it reaches the desired level and paragraph 0056 describes the ice fraction of each ice slurry bath 342 is adjusted to meet specific cooling and heat transfer requirements by monitoring the ice fraction of the ice slurry bath in each tank using for example sensors of the type described above and introducing ice into the ice slurry baths when appropriate. One of ordinary skill in the art would recognize when the ice slurry being supplied to 344 can be supplied through lines and pump 350 and through the ice making equipment when the ice fraction has dropped below the threshold level. And one would recognize the system would also be applicable to the system described in Fig. 7 of Goldstein.  Therefore, the applicant’s arguments are unpersuasive and the rejection is maintained.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH J MARTIN whose telephone number is (571)270-3840.  The examiner can normally be reached on 8-4:30pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571) 270-5054.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ELIZABETH J MARTIN/Primary Examiner, Art Unit 3763